     Case: 1:20-cv-00147-SNLJ Doc. #: 6 Filed: 05/07/21 Page: 1 of 2 PageID #: 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

DONNIE B. MITCHELL, et al.,                     )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )       Case No. 1:20-cv-147-SNLJ
                                                )
MONSANTO COMPANY, et al.,                       )
                                                )
               Defendants.                      )

                              MEMORANDUM AND ORDER

        This matter is before the Court on review of the file. The Eighth Circuit has

admonished district courts to “be attentive to a satisfaction of jurisdictional requirements

in all cases.” Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987). “In every

federal case the court must be satisfied that it has jurisdiction before it turns to the merits

of other legal arguments.” Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d 1046,

1050 (8th Cir. 2006). “A plaintiff who seeks to invoke diversity jurisdiction of the

federal courts must plead citizenship distinctly and affirmatively.” 15 James Wm.

Moore, et al., Moore’s Federal Practice § 102.31 (3d ed. 2010).

        The Complaint in this case asserts that the Court has jurisdiction over the action

pursuant to 28 U.S.C. § 1332 because the lawsuit is between citizens of different States

and the matter in controversy exceeds the sum of $75,000. One of plaintiffs is a Limited

Liability Company (“LLC”). The Eighth Circuit has held that unincorporated entities

such as LLCs are citizens of every state of which any member is a citizen. See GMAC

Commercial Credit, LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004).

                                               1
   Case: 1:20-cv-00147-SNLJ Doc. #: 6 Filed: 05/07/21 Page: 2 of 2 PageID #: 8




Thus, for the LLC plaintiff, the Court must examine the citizenship of each member of

the LLC to determine whether diversity jurisdiction exists. The Complaint alleges that

the plaintiff LLC is an Arkansas limited liability company. [#1 at ¶ 2.] The information

plaintiff provides is insufficient for the Court to examine the citizenship of each member

of defendant. Furthermore, this Court is required to examine the parties for any potential

conflicts of interest that the undersigned might possess. See 28 U.S.C. § 455.

       Accordingly,

     IT IS HEREBY ORDERED that, by May 14, 2021, plaintiff shall file an
amended complaint in accordance with this memorandum.

       IT IS FURTHER ORDERED that if plaintiff does not timely and fully comply
with this order, this matter will be dismissed for lack of subject matter jurisdiction.

    IT IS FURTHER ORDERED that all other proceedings in this case are
STAYED pending further order of this Court.


              Dated this 7th day of May, 2021.



                                          _____________________________________
                                          STEPHEN N. LIMBAUGH, JR.
                                          SENIOR UNITED STATES DISTRICT JUDGE




                                             2
